Citation Nr: 0610938	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left elbow prior to June 28, 
2005.

2. Entitlement to an increased evaluation for left elbow 
degenerative changes, currently evaluated as 10 percent 
disabling.

3. Entitlement to service connection for psoriasis and 
psoriatric arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Pittsburgh, Pennsylvania.  In that decision, 
the RO denied a compensable rating for a left elbow disorder 
and denied service connection for chronic psoriasis.

In August 2004, the Board reopened the claim of entitlement 
to service connection for psoriasis and psoriatric arthritis 
and thereafter remanded that issue as well as the rating 
issue for further development.

In a September 2005 rating decision, the Appeals Management 
Center (AMC) granted a separate 10 percent evaluation for 
left elbow degenerative changes, effective June 28, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . 
. . abrogate the pending appeal . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the veteran's appeal of the 
assigned rating for a left elbow disorder continues.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the AMC in Washington, DC.  Consistent 
with the instructions below, VA will notify you of the 
further action that is required on your part.


FINDING OF FACT

From January 24, 2002, left elbow degenerative changes were 
manifested by X-ray evidence of arthritis with limitation of 
motion.


CONCLUSION OF LAW

Effective from January 24, 2002, the veteran met the criteria 
for a 10 percent evaluation for left elbow degenerative 
changes.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010 
(2005); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left elbow 
shell fragment wound residuals, to include degenerative 
changes, are manifested by increased adverse symptomatology 
that entitles him to a higher evaluation.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999). 

A June 1987 rating decision granted service connection for 
residuals of a shell fragment wound to the left elbow and 
rated it as zero percent disabling by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (scars, other: rate on 
limitation of function affected).  A September 2005 rating 
decision granted a separate 10 percent evaluation for left 
elbow degenerative changes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (arthritis, due to trauma), effective 
June 28, 2005.

Diagnostic Code 5010 provides that traumatic arthritis is 
ratable as arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

With the above criteria in mind the evidence shows that the 
veteran claimed entitlement to an increased rating for 
residuals of a left elbow shell fragment wound in May 2001.  
Among the residuals he associated with the wound were pain 
and arthritis.  

At a January 24, 2002 VA examination the appellant reported 
constant left elbow pain and stiffness.  Physical examination 
revealed a full range of left elbow motion.  There was, 
however, evidence of a bone spur, a common finding consistent 
with arthritis.  On September 15, 2004, VA X-rays showed 
evidence of left elbow arthritis with a loss of a full range 
of left elbow motion manifested by flexion limited to 105 
degrees (active movement) and 109 degrees (passive movement).  
Normal elbow motion is zero to 145 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  Given the X-ray evidence of left elbow 
arthritis as well as pain on motion the Board finds that the 
veteran's left elbow degenerative changes warrant a 10 
percent rating under Diagnostic Code 5010 effective from 
January 24, 2002.  38 C.F.R. §§ 3.400, 4.71a (2005); 
Lichtenfels.

As to whether the veteran is entitled to a rating in excess 
of 10 percent for left elbow degenerative changes and for 
residuals of his shell fragment wound such considerations 
must be deferred pending the additional development ordered 
below.  

Give the remand below a discussion of the effect the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), has on his claim is deferred without 
prejudice to the appellant.

In granting a 10 percent rating for left elbow degenerative 
changes effective from January 24, 2002, the Board 
acknowledges that the appellant did not file a specific 
notice of disagreement with the effective date assigned by 
the RO in the September 2005 rating decision.  The evidence 
shows, however, that when the appellant filed his May 2001 
claim of entitlement to an increased rating for residuals of 
a shell fragment wound, he specifically claimed entitlement 
to an increased rating based on residuals which included 
arthritis from the date of his May 2001 filing.  Clinical 
evidence left elbow arthritis was not presented prior to 
January 24, 2002.  Hence, an award effective prior to January 
24, 2002 is precluded.  Still, from May 2001, the veteran 
fairly raised the question of entitlement to a compensable 
evaluation for arthritis that is associated with the shell 
fragment wound.  The Board has jurisdiction over that issue.  
Given the foregoing, and the recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), the Board has the authority to 
grant benefits from that date.  

The Board acknowledges that Grantham v. Brown, 114 F.3d 1156 
(1997), arguably suggests a contrary conclusion, and suggests 
that the Board does not have jurisdiction to assign an 
earlier effective date.  Still, in this case, the veteran in 
May 2001 specifically claimed entitlement to compensation for 
left elbow arthritis.  Moreover, Grantham was promulgated 
prior to the passage of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Further, Grantham was promulgated prior to Dingess, a 
decision which specifically held that the VCAA requires VA to 
provide notice of how an effective date is assigned.  Here, 
the RO did not provide the appellant notice of the law 
governing effective dates.  Still, in light of the particular 
facts of this case, and the specific claim presented in May 
2001, the Board finds that it may award a benefit that favors 
the veteran. 


ORDER

A 10 percent disability rating for left elbow degenerative 
changes from January 24, 2002 is granted, subject to the laws 
and regulations governing the award of monetary benefts. 


REMAND

The Board's August 2004 remand instructed the RO to afford 
the veteran a VA orthopedic examination to procure an opinion 
as to the extent of any left elbow shrapnel wound residuals, 
and any identified associated disability.  Unfortunately, 
during the June 2005 VA examination, the VA examiner 
neglected to provide current range of motion findings, or 
discuss how pain affected the functional use of the left 
elbow.  She instead incorporated by reference a range of 
motion study from a September 2004 VA treatment record.  On 
remand, therefore, VA should afford the veteran an orthopedic 
examination that includes range of motion findings, and a 
discussion of any pain on motion.  The opinion should also 
specifically address the extent of wound residuals.  Stegall 
v. West, 11 Vet. App. 271 (1998).

Further, in light of the fact that separate ratings are 
potentially assignable for a limitation of left elbow flexion 
and extension, on remand the RO should consider the 
appellant's entitlement to separate ratings for any 
limitation of flexion and extension under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 and 5207 (2005).  

The appeal was also remanded in August 2004 for a 
dermatological examination to address the nature and etiology 
of any psoriasis and psoriatic arthritis.  The June 2005 VA 
examiner, however, failed to examine the claimant as 
directed.  The Board observes that the mere fact that the 
appellant was not diagnosed with psoriasis until after his 
discharge is not determinative of this claim.  38 C.F.R. 
§ 3.303(d) (West 2002).  Hence, another remand is required.  
Stegall v. West, 11 Vet. App. 271 (1998).

Finally, on remand, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
information or evidence needed to establish a disability 
rating and effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1. The RO should supply the veteran with 
corrective VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson.

2. The RO should afford the veteran a VA 
orthopedic examination, to address the 
nature and extent of any current left 
elbow shrapnel wound residuals, and any 
left elbow degenerative changes in 
accordance with the latest AMIE work 
sheets pertaining to degenerative joint 
changes and shell fragment wound 
residuals.  All necessary tests should be 
conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review in 
association with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, to include 
specific range of motion studies, should 
be accomplished and all clinical findings 
should be reported in detail.  

The clinical findings should include, but 
are not limited to, range of motion and 
pain on motion studies and a medical 
opinion derived therefrom.  The examiner 
must express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment upon on repeated 
use or during flare-ups.  If feasible, 
the examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree 
of additional range of motion loss.

3. The RO must afford the veteran a VA 
dermatology examination to address the 
nature and etiology of any psoriasis 
and/or psoriatic arthritis, as well as to 
ascertain the severity of any left elbow 
shell fragment wound scars.  All 
necessary tests should be conducted.  The 
claims folders with a copy of this remand 
must be made available to the examiner 
for review in association with the 
examination.  The examiner must review 
the service medical records and post-
service medical records, and must rely on 
medical evidence when formulating 
opinions.  While the veteran's self 
reported history may be considered, the 
examiner may not rely solely on the 
medical history provided by the veteran.  
Based on all the evidence of record, the 
examiner must address the following (all 
answers must be explained in full, and 
must be based on medical evidence):

a) Is it at least as likely as not 
that either psoriasis or psoriatic 
arthritis is causally related to the 
veteran's period of active service 
from September 1967 to May 1969?  In 
so doing, the examiner must address 
the February 2004 letter of Dr. 
Daniel Gordon, and opine whether it 
is at least as likely as not that 
in-service exposure to Agent Orange 
and other herbicides; leech, insect 
or spider bites; and jungle rot are 
causally related to the veteran's 
current psoriasis.  A complete 
rationale must be offered for any 
opinion provided.  

c) As to the rating for shell 
fragment wound scars, in accordance 
with the pre and post- August 30, 
2002 AMIE work sheets for scars, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of his left elbow shell 
fragment wound.

4. The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If they are deficient in 
any manner, the RO must implement 
corrective procedures at once. 

5. The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted the RO must 
issue a supplemental statement of the 
case (SSOC), which should address all 
evidence received in the claims files 
since the September 2005 SSOC, and 
provide the appellant an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


